Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT, dated as of June 8, 2012 (this “Agreement”), between
American Railcar Industries, Inc., a North Dakota corporation (the “Company”)
and Mr. James Cowan (the “Employee”).

 

1. Employment

(a) Upon the terms and conditions hereinafter set forth, the Company hereby
agrees to employ the Employee and the Employee hereby agrees to become so
employed. During the Term of Employment (as hereinafter defined), the Employee
shall be employed in the position of the President and Chief Executive Officer
of the Company, reporting to the Board of Directors of the Company (the
“Board”), and as an officer of subsidiaries of the Company as specified and
directed by the Board from time to time, and shall perform such duties,
consistent with such status and position, as are specified from time to time by,
and shall serve in such capacities at the pleasure of, the Company and the
Board, subject to the terms hereof.

(b) During the Term of Employment (as hereinafter defined), the Employee shall
devote all of his professional attention, on a full time basis, to the business
and affairs of the Company and shall use his best efforts to advance the best
interest of the Company and shall comply with all of the policies of the
Company, including, without limitation, such policies with respect to legal
compliance, conflicts of interest, confidentiality and business ethics as are
from time to time in effect.

(c) During the Term of Employment, the Employee shall not, without the prior
written consent of the Company’s Compensation Committee, directly or indirectly
render services to, or otherwise act in a business or professional capacity on
behalf of or for the benefit of, any other “Person” (as defined below) as an
employee, advisor, member of a board or similar governing body, independent
contractor, agent, consultant, representative or otherwise, whether or not
compensated. “Person” or “person”, as used in this Agreement, means any
individual, partnership, limited partnership, corporation, limited liability
company, trust, estate, cooperative, association (except homeowners),
organization, proprietorship, firm, joint venture, joint stock company,
syndicate, company, committee, government or governmental subdivision or agency,
or other entity.

 

2. Term

The employment period of the Employee hereunder shall commence on May 1, 2012,
and shall continue through May 1, 2014 (May 1, 2014 being the “Expiration Date”)
(such period being referred to herein as the “Term of Employment”).

 

3. Compensation

For all services to be performed by the Employee under this Agreement, during
the Term of Employment, the Employee shall be compensated in the following
manner:

 

  (a) Base Compensation

The Company will pay the Employee a salary (the “Base Salary”) at an annual rate
of $385,000 per full 365-day year. The Base Salary shall be payable in
accordance with the normal payroll practice of the Company. The Base Salary will
be reviewed periodically by the Board of Directors as is customary with other
officers. Following such review, the Board of Directors may, at its absolute and
sole discretion, increase (but shall not be required to increase) the Base
Salary or other benefits.



--------------------------------------------------------------------------------

  (b) Bonus Compensation

The Employee’s annual bonus target for each calendar year of employment ending
on or after December 31, 2012 shall be 60% of Base Salary. Actual bonus paid may
be less than or greater than target based on the performance evaluation by the
Board (or a committee thereof) in an annual bonus plan for each calendar year.
The compensation payable as contemplated in the preceding sentence of this
section 3(b) is referred to herein as “Bonus Compensation”. The Bonus
Compensation in respect of any calendar year, if due under the then current
bonus Plan, shall be paid in accordance with such plan.

 

  (c) Long-Term Incentive Compensation

The Employee will be eligible to participate in the Company’s Equity Incentive
plan (or successor plan) as may be in effect from time to time in accordance
with the terms of such plan.

 

  (d) Taxes

All amounts paid to the Employee under or pursuant to this Agreement, including,
without limitation, the Base Salary and any Bonus Compensation or Long-Term
Incentive Compensation, if any, any other compensation or benefits, whether in
cash or in kind, shall be subject to normal federal, state and, if applicable,
local or foreign tax withholding and deductions imposed by any one or more
federal, state, local and or foreign governments, or pursuant to any foreign or
domestic applicable law, rule or regulation.

 

4. Benefits.

During the Term of Employment, and in addition to any benefits and perquisites
to which the Employee is otherwise entitled pursuant to this Agreement, the
Employee shall be entitled to receive health care, group term life insurance,
group long-term disability insurance, 401(k) participation, vacation, and other
similar employee benefits at least equal to those currently or subsequently
received by other senior employees of the Company as such may be provided by the
Company in its sole and absolute discretion from time to time. In addition,
during the Term of Employment, the Employee shall be entitled to reimbursement
for the payment of reasonable country club dues (but, not including initiation
fees).

 

5. Termination

This Agreement shall terminate (subject to Section 9(f) below (Survival
Provision)) and the Term of Employment and the employment of Employee hereunder
shall end, on the first to occur of any of the following (each a “Termination
Event”):

 

  (a) The Expiration Date;

 

  (b) The: (i) death of the Employee or (ii) determination of the Board, that
the Employee has become physically or mentally incapacitated so as to be unable
to perform the essential functions of Employee’s duties to the Company for
(x) 60 consecutive days or (y) 80 days in any 12-month period, even with
reasonable accommodation, (the “Disability”);

 

  (c) The discharge of the Employee by the Company with Cause;

 

  (d) The discharge of the Employee by the Company without Cause;

 

  (e) The voluntary resignation of the Employee, in which case the Employee
agrees to provide the Company with not less than 60 days prior written notice of
his resignation, and in any event the Company may, at its option, declare such
resignation to be effective on (x) any day following receipt of such notice or
(y) if such notice is not received, any day following such resignation; or

 

   Page 2       Confidential   



--------------------------------------------------------------------------------

  (f) The voluntary resignation of the Employee for Good Reason.

The Company may discharge the Employee at any time, for any reason or no reason,
with or without Cause. As used herein, “Cause” is defined as the Employee’s:
(i) failure to perform substantially the duties of the President and Chief
Executive Officer of the Company (other than any such failure resulting from
incapacity due to Disability), (ii) charged with any crime other than traffic
violations, (iii) engagement in an act of fraud or of willful dishonesty towards
the Company, (iv) material breach of this Agreement, (v) willful misconduct or
gross negligence in the performance of Employee’s duties hereunder,
(vi) violation of a federal or state securities law or regulation, (vii) the use
by Employee of a controlled substance without a prescription or the use of
alcohol which impairs Employee’s ability to carry out his duties and
responsibilities, (viii) material violation by the Employee of the Company’s
policies and procedures, or (ix) embezzlement and/or misappropriation of
property of the Company or any of its affiliates.

As used herein, “Good Reason” means the occurrence of any one or more of the
following events without the express consent of the Employee: (i) a material
breach by Company of its obligations under this Agreement, (ii) a material
diminution in Employee’s position of duties of President and Chief Executive
Officer of the Company as set forth in this Agreement, (iii) any reduction in
Employee’s Base Salary or benefits unless such modification is part of a
general, pro-rata reduction in the compensation for all executive officers of
the Company implemented as a result of financial problems experienced by the
Company, or (iv) any relocation of Employee’s assigned workplace to an area
outside of the greater St. Louis metropolitan area. A Good Reason shall not
exist until the Company has first failed to cure such failure or breach within
60 days of having been given written notice of its existence, and the Company is
provided a period of 45 days during which it may remedy the Good Reason
condition. To the extent the Employee is discharged or resigns, or is otherwise
terminated or is deemed terminated, in each case as provided herein, from his
position with the Company, he shall be and be deemed to have ceased his
employment in the same manner with all of the subsidiaries of the Company.

 

6. Effect of Termination

In the event of termination of the Employee’s employment hereunder, all rights
of the Employee under this Agreement, including all rights to compensation,
shall end and the Employee shall only be entitled to be paid the amounts set
forth in this Section 6 below; provided, that, the obligations of the Company to
make any payment required pursuant to this Section 6 (other than (x) any amounts
of the Employee’s Base Salary previously earned and accrued and (y) in
accordance with the Company’s policy, unreimbursed business expenses of the
Employee, ((x) and (y) collectively, the “Accrued Obligations”), but with the
exception of the Accrued Obligations being payable under clause (c) below), is
conditioned upon (i) execution and delivery by the Employee to the Company of a
settlement and release agreement in favor of the Company, its affiliates and
their respective officers, directors, employees, agents and equity holders in
respect of the Employee’s employment with the Company and the termination
thereof in form substantially as set forth in Exhibit A, attached hereto, and
(ii) such agreement, once executed by the Employee and delivered to the Company,
becomes irrevocable, enforceable and final under the applicable law.

 

   Page 3       Confidential   



--------------------------------------------------------------------------------

  (a) In the event that the Employee’s employment is terminated for the reason
set forth in Section 5(a) above (i.e., Expiration Date), then, in lieu of any
other payments of any kind (including without limitation, any severance
payments), the Employee shall be entitled to receive, within thirty (30) days
following the date on which the Termination Event in question occurred (the
“Clause (a) Termination Date”) (or, in the case of any Bonus Compensation, as
soon as practicable following the calculation thereof):

 

  (i) the Employee’s Accrued Obligations, due and unpaid to the Employee from
the Company as of the Clause (a) Termination Date; and

 

  (ii) any amounts of Bonus Compensation earned and due in respect of a
completed calendar year, which remains unpaid to the Employee as of the Clause
(a) Termination Date.

 

  (b) In the event that the Employee’s employment is terminated for the reason
set forth in Section 5(b) above (i.e., death or Disability), then, in lieu of
any other payments of any kind (including without limitation, any severance
payments), the Employee shall be entitled to receive, within thirty (30) days
following the date on which the Termination Event in question occurred (the
“Clause (b) Termination Date”) (or, in the case of any Bonus Compensation, as
soon as practicable following the calculation thereof):

 

  (i) the Employee’s Accrued Obligations, due and unpaid to the Employee from
the Company as of the Clause (b) Termination Date;

 

  (ii) any amounts of Bonus Compensation earned and due with respect to a
completed calendar year, which remains unpaid to the Employee as of the Clause
(b) Termination Date; and

 

  (iii) a pro-rated portion of the Bonus Compensation computed as set forth
below.

 

  (c) In the event that the Employee’s employment is terminated due to the
discharge of the Employee by the Company without Cause (Section 5(d, above)
(which the Company is free to do at any time in its sole and absolute
discretion) or the Employee’s termination of this Agreement for Good Reason
(Section 5(f) above), then, in lieu of any other payments of any kind
(including, without limitation, any severance payments), the Employee shall be
entitled to receive, within thirty (30) days following the date on which the
Termination Event in question occurred (the “Clause (d) or (f) Termination
Date”) (other than in the case of (iii), which shall be paid in accordance with
normal payroll practice of the Company or, in the case of any Bonus
Compensation, as soon as practicable following the calculation thereof):

 

  (i) the Employee’s Accrued Obligations, due and unpaid to the Employee from
the Company as of the Clause (d) or (f) Termination Date;

 

  (ii) any amounts of Bonus Compensation earned and due with respect to a
completed calendar year, which remains unpaid to the Employee as of the Clause
(d) or (f) Termination Date;

 

  (iii)

a continuation of Base Salary through the period ending on the 180th day
following the Clause (d) or (f) Termination Date, to be paid on the same
schedule as previously paid. In connection herewith, Employee agrees that if the
Company or any of its affiliates are obligated by law or by contract/policy to
pay Employee any severance payment, a termination indemnity, notice pay or
otherwise obligated by law to provide advance notice of separation, including
any notice period that arises under the Worker Adjustment and Retraining
Notification Act (he “WARN Act”), then the payment due under this
Section 6(c)(iv) shall be reduced, on a dollar for dollar basis, by any such
severance pay, termination indemnity, notice, pay or other payments due or
arising under the WARN Act or otherwise, and Employee shall promptly refund to
the Company any amounts to the extent paid by which such payment is so reduced.

 

   Page 4       Confidential   



--------------------------------------------------------------------------------

  (d) In the event that the Employee’s employment is terminated for the reason
set forth in Sections 5(c) (i.e., Cause) or 5(e) (Voluntary Resignation), then,
in lieu of any other payments of any kind (including without limitation, any
severance payments), the Employee shall be entitled to receive, within thirty
(30) days following the date on which the Termination Event in question occurred
(the “Clause (c) or (e) Termination Date”):

 

  (i) the Employee’s Accrued Obligations, due and unpaid to the Employee from
the Company as of the Clause (c) or (e) Termination Date;

 

  (e) In the event of any termination of the Employee’s employment, the Employee
shall be under no obligation to seek other employment, but in the event the
Employee becomes employed during the period specified under clause (iii) of
Section 6(c) above, the Employee shall not be entitled to any further payments
and shall return, if applicable, any amounts paid to the Employee on or after
the subsequent employment date. The Employee shall correctly disclose to the
Company all such remuneration or other benefit, and if there is a written
employment agreement in connection therewith, provide the Company with a copy
thereof.

 

  (f) For the purpose of this Section 6, any Bonus Compensation shall be deemed
to be earned and to become due and payable with respect to any calendar year
only if the Term of Employment has continued through December 31, of such year
and, with respect to the amounts, if any, of such Bonus Compensation for any
year, shall be determined based upon the level of attainment of the applicable
performance targets for such year. In the event that, pursuant to the terms of
this Section 6, the Employee is entitled to receive any pro rated Bonus
Compensation, such pro ration shall be determined following December 31 of the
calendar year in which the Employee ceases to be employed hereunder, and shall
be paid in accordance with such plan, and shall be calculated by multiplying the
Bonus Compensation that would have been deemed earned and to become due and
payable in accordance with the terms of this Agreement with respect to the
calendar year in which the Employee ceases to be employed hereunder if the Term
of Employment had continued through December 31 of such year as determined based
upon the applicable performance targets for such year, by a fraction, the
numerator of which is the number of days from (and including) January 1 of such
year through (and including) the last day of employment hereunder, and the
denominator of which is 365.

 

7. Non-Disclosure

During the Term of Employment and at all times thereafter, the Employee shall
hold in a fiduciary capacity for the benefit of the Company and each of its
affiliates, all secret or confidential information, knowledge or data,
including, without limitation, trade secrets, sources of supplies and materials,
customer lists and their identity, designs, production and design techniques and
methods, identity of investments, identity of contemplated investments, business
opportunities, valuation models and methodologies, processes, technologies, and
any other intellectual property relating to the business of the Company or its
affiliates, and their respective businesses, (i) obtained by the Employee during
the Employee’s employment by the Company and any of the subsidiaries of the
Company and (ii) not otherwise in the public domain, (“Confidential
Information”). The Employee also agrees to keep confidential and not to publish,
post on his own or to disclose any personal information regarding any
controlling Person of the Company, including Carl C. Icahn, or any of its or his
affiliates and their employees, and any member of the immediate family of any
such Person (and all such personal information shall be deemed “Confidential
Information” for the purposes of this Agreement). The Employee shall not,
without the prior written consent of the Company (acting at the direction of the
Board): (i) except to the extent compelled pursuant to the order of a court or
other body having jurisdiction over such matter or based upon the advice of
counsel that such disclosure is legally required, communicate or divulge any
Confidential Information to anyone other than the Company and those designated
by the Company; or (ii) use any Confidential Information for any purpose other
than the performance of his duties pursuant to this Agreement. The Employee will
assist the Company or its designee, at the Company’s expense, in obtaining a
protective order, other appropriate remedy or other reliable assurance that
confidential treatment will be accorded any Confidential Information disclosed
pursuant to the terms of this Agreement. Employee agrees not to disparage the
Company, its officers and directors, Mr. Icahn, or Related Parties, or any
affiliate of any of the foregoing, in each case during and/or after his
employment hereunder.

 

   Page 5       Confidential   



--------------------------------------------------------------------------------

All processes, know-how, technologies, trade-secrets information, intellectual
property and inventions (collectively, “Inventions”) conceived, developed,
invented, made or found by the Employee, alone or with others, during the Term
of Employment and out of the performance of his duties and responsibilities
hereunder, whether or not patentable and whether or not on the Company’s or any
of its subsidiaries’ time or with the use of the Company’s or any of its
subsidiaries’ facilities or materials, shall be the property of the Company or
its respective subsidiary, as the case may be, and shall be promptly and fully
disclosed by the Employee to the Company. The Employee shall perform all
necessary acts (including, without limitations, executing and delivering any
confirmatory assignments, power of attorney, documents, or instruments requested
by the Company or any of its subsidiaries) to vest title to any such Invention
in the Company or the applicable subsidiary and to enable the Company or the
applicable subsidiary, at their expense, to secure and maintain domestic and/or
foreign patents or any other rights for such Inventions.

All right, title and interest in all copyrightable material that the Employee
shall conceive or originate individually or jointly or commonly with others, and
that arise during the term of his employment with the Company and out of the
performance of his duties and responsibilities under this Agreement, shall be
the property of the Company and are hereby assigned by the Employee to the
Company, along with ownership of any and all copyrights in the copyrightable
material. Upon request and without further compensation therefor, but at no
expense to the Employee, the Employee shall execute any and all papers and
perform all other acts necessary to assist the Company to obtain and register
copyrights on such materials in any and all countries. Where applicable, works
of authorship created by the Employee for the Company in performing his duties
and responsibilities hereunder shall be considered “works made for hire,” as
defined in the U.S. Copyright Act.

 

8. Non-Compete and Non-Solicitation

 

  (a) In addition to, and not in limitation of, all of the other terms and
provisions of this Agreement, the Employee agrees that during the Term of
Employment, the Employee will comply with the provisions of Section 1 above.

 

  (b) Except as provided below, for a period of six months following the last
day of employment by the Company (the “Non-Compete Period”), the Employee will
not, either directly or indirectly, as principal, agent, owner, employee,
director, partner, investor, shareholder (other than solely as a holder of not
more than 1% of the issued and outstanding shares of any public corporation),
consultant, advisor or otherwise howsoever own, operate, carry on or engage in
the operation of or have any financial interest in or provide, directly or
indirectly, financial assistance to or lend money to or guarantee the debts or
obligations of any Person carrying on or engaged in any business that is similar
to or competitive with the business conducted by the Company or any of its
subsidiaries during or on the date of termination of Employee’s employment. The
business of manufacturing, selling, leasing, and/or distributing railcars and
railcar parts and other related products shall be and be deemed to be
“competitive” with the business conducted by the Company for the purposes
hereof. The Company shall have the right, in its sole discretion, upon written
notice to Employee within seven calendar days of his last day of employment by
the Company, to extend the Non-Compete Period for up to six additional months by
paying Employee, as additional severance pay, $32,083 per month during the
extended Non-Compete Period; provided that the Non-Compete Period shall be for
no longer than one year in the aggregate, and provided further that for the
avoidance of doubt, Employee shall not be entitled to any other compensation or
payments relating to the obligations set forth in this Section 8, except as
expressly provided in Section 6.

 

   Page 6       Confidential   



--------------------------------------------------------------------------------

  (c) The Employee covenants and agrees with the Company and its subsidiaries
that, during the Term of Employment and for two years following the last day of
employment by the Company, the Employee shall not directly, or indirectly, for
himself or for any other Person:

 

  (i) solicit, interfere with or endeavor to entice away from the Company or any
of its subsidiaries or affiliates, any current or prospective supplier,
customer, client or any Person in the habit of dealing with any of the
foregoing;

 

  (ii) attempt to direct or solicit any current or prospective supplier,
customer or client away from the Company or any of its subsidiaries or
affiliates;

 

  (iii) interfere with, entice away or otherwise attempt to obtain or induce the
withdrawal of any employee of the Company or any of its subsidiaries or
affiliates; or

 

  (iv) advise any Person not to do business with the Company or any of its
subsidiaries or affiliates.

The Employee represents to and agrees with the Company that the enforcement of
the restrictions contained in Section 7 and Section 8 (the Non-Disclosure and
Non-Compete and Non-Solicitation sections respectively) would not be unduly
burdensome to the Employee and that such restrictions are reasonably necessary
to protect the legitimate interests of the Company. The Employee agrees that the
remedy of damages for any breach by the Employee of the provisions of either of
these sections may be inadequate and that the Company shall be entitled to
injunctive relief, without posting any bond and the Employee agrees not to
oppose granting of such relief. This section constitutes an independent and
separable covenant that shall be enforceable notwithstanding any right or remedy
that the Company may have under any other provision of this Agreement or
otherwise.

 

9. Miscellaneous

 

  (a) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all previous written, and
all previous or contemporaneous oral negotiations, understandings, arrangements,
and agreements, and may be amended, modified or changed only by a written
instrument executed by the Employee and the Company. No term or condition of
this Agreement shall be deemed to have been waived, except by a statement in
writing signed by the party against whom enforcement of the waiver is sought.
Any written waiver shall not be deemed a continuing waiver unless specifically
stated, shall operate only as to the specific term or condition waived and shall
not constitute a waiver of such term or condition for the future or as to any
act other than that specifically waived.

 

   Page 7       Confidential   



--------------------------------------------------------------------------------

  (b) This Agreement and all of the provisions hereof shall inure to the benefit
of and be binding upon the legal representative, heirs, distributees, successors
(whether by merger, operation of law or otherwise) and assigns of the parties
hereto; provided, however, that the Employee may not delegate any of the
Employee’s duties hereunder, and may not assign any of the Employee’s rights
hereunder, and any such purported or attempted assignment or delegation shall be
null and void and of no legal effect. In the event the Company assigns this
Agreement and its successor assumes the Company’s obligations hereunder in
writing or by operation of law, (i) the Company shall be released from all of
its obligations hereunder, and (ii) all of the references to the Company, and to
the Board, shall be deemed to be references to the Company’s successor and to
the governing body of such successor, respectively. The Company and all of its
future or current subsidiaries shall be and be deemed to be third-party
beneficiaries of this Agreement.

 

  (c) This Agreement will be interpreted and the rights of the parties
determined in accordance with the laws of the United States applicable thereto
and the internal laws of the State of New York without giving effect to the
conflict of laws principles thereof. Any unresolved dispute arising out of this
Agreement shall be litigated in any court of competent jurisdiction in the
Borough of Manhattan in New York City; provided that the Company may elect to
pursue a court action to seek injunctive relief in any court of competent
jurisdiction to terminate the violation of its proprietary rights, including but
not limited to trade secrets, copyrights or trademarks. Each party shall pay its
own costs and fees in connection with any litigation hereunder.

 

  (d) Waiver of Jury Trial. THE PARTIES HERETO AGREE TO WAIVE THE RIGHT TO A
TRIAL BY JURY. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY
EMPLOYEE, AND EMPLOYEE ACKNOWLEDGES THAT, EXCEPT FOR THE COMPANY’S AGREEMENT TO
LIKEWISE WAIVE ITS RIGHTS TO A TRIAL BY JURY (WHICH THE COMPANY HEREBY MAKES),
THE COMPANY HAS NOT MADE ANY REPRESENTATIONS OF FACTS TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. EMPLOYEE FURTHER
ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF
THIS WAIVER AND AS EVIDENCE OF THIS FACT SIGNS THIS AGREEMENT BELOW.

 

  (e) The Employee covenants and represents that (i) he is not a party to any
contract, commitment, restrictive covenant or agreement, nor is he subject to,
or bound by, any order, judgment, decree, law, statute, ordinance, rule,
regulation or other restriction of any kind or character, which would prevent or
restrict him from entering into and performing his obligations under this
Agreement, (ii) he is free to enter into the arrangements contemplated herein,
(iii) he is not subject to any agreement or obligation that would limit his
ability to act on behalf of the Company or any of its subsidiaries, and (iv) his
termination of his existing employment, his entry into the employment
contemplated herein and his performance of his duties in respect thereof, will
not violate or conflict with any agreement or obligation to which he is subject.
Employee has delivered to the Company true and complete copies of any currently
effective employment agreement, non-competitive agreement or similar agreement
to which Employee is subject.

 

   Page 8       Confidential   



--------------------------------------------------------------------------------

  (f) The Employee acknowledges that he has had the opportunity to receive
assistance of legal counsel in reviewing and negotiating this Agreement.

 

  (g) This Agreement and all of its provisions (other than the provisions of
Section 5, Section 6, Section 7, Section 8, and Section 9 hereof, which shall
survive termination of employment and/or termination of this Agreement) shall
terminate upon the Employee ceasing to be an employee of the Company for any
reason.

 

  (h) All notices and other communications hereunder shall be in writing; shall
be delivered by hand delivery to the other party or mailed by registered or
certified mail, return receipt requested, postage prepaid or by a nationally
recognized courier service such as Federal Express; shall be deemed delivered
upon actual receipt; and shall be addressed as follows:

If to the Company:

American Railcar Industries, Inc.

100 Clark Street

St. Charles, Missouri 63301

Facsimile:        (636) 940-6044

Attention:        Chairman, Board of Directors

If to the Employee:

At the last known principal residence address reflected in the payroll records
of the Company, or to such other address as either party shall have furnished to
the other in writing in accordance herewith.

(h) In the event of any inconsistency between this Agreement and any other
agreement, plan, program, policy or practice (collectively, “Other Provision”)
of the Company, the terms of this Agreement shall control over such Other
Provision. Any calculation, allocation, expense, estimate or other amount, if
any, to be determined under this Agreement or for the purpose of this Agreement
(including all determinations of eligibility), for any period or portion of a
period, and any amount payable or allocable to Employee under this Agreement for
any period or portion of a period, shall be determined by the Company, whose
determination shall be final and binding on all parties.

(i)Employee shall not issue any press release or otherwise make any public
statement or announcement with respect to the Company or this Agreement,
including without limitation, in connection with the provision of the services
hereunder, without the prior written consent of the Company.

(j) Any termination of Employee’s employment with the Company shall constitute
an automatic resignation of Employee as an officer of the Company and each
affiliate of the Company, and an automatic resignation of Employee, to the
extent applicable, from any and all the board of directors, committees, or
similar governing body of the Company and its affiliates, and from the board of
directors, committees, or similar governing body of any corporation, limited
liability company, or other entity in which the Company or any affiliate holds
an equity interest and with respect to which board or similar governing body
Employee serves as the Company’s or such affiliate’s designee or other
representative.

(k)This Agreement may be executed in two or more counterparts (and by
facsimile), each of which shall be deemed to be an original, and all of which,
taken together, shall be deemed to be one and the same instrument.

 

   Page 9       Confidential   



--------------------------------------------------------------------------------

(l) If any paragraph or part or subpart of any paragraph in this Agreement or
the application thereof is construed to be overbroad and/or unenforceable, then
the court making such determination shall have the authority to narrow the
paragraph or part or subpart of the paragraph as necessary to make it
enforceable and the paragraph or part or subpart of the paragraph shall then be
enforceable in its/their narrowed form. Moreover, each paragraph or part or
subpart of each paragraph in this Agreement is independent of and severable
(separate) from each other. In the event that any paragraph or part or subpart
of any paragraph in this Agreement is determined to be legally invalid or
unenforceable by a court and is not modified by a court to be enforceable, the
affected paragraph or part or subpart of such paragraph shall be stricken from
this Agreement, and the remaining paragraphs or parts or subparts of such
paragraphs of this Agreement shall remain in full force and effect.

[Signature Page Follows]

 

   Page 10       Confidential   



--------------------------------------------------------------------------------

AMERICAN RAILCAR INDUSTRIES, INC. By:  

/s/ Dale C. Davies

  Name: Dale C. Davies   Title: Chief Financial Officer Date:   June 8, 2012
EMPLOYEE: By:  

/s/ James Cowan

      James Cowan Date:   June 8, 2012

[Signature page to James Cowan Employment Agreement]

 

   Page 11       Confidential   



--------------------------------------------------------------------------------

EXHIBIT A

Date

Address

This agreement sets forth the terms and conditions regarding your separation
from employment from [Name of Company] (the “Company”) effective [last day of
employment] (the “Separation Date”).

The terms and conditions set forth in Paragraphs 1 and 2 below will apply
regardless of whether you decide to sign this letter agreement. However, you
will not be eligible to receive the payment set forth in Paragraph 3 below
unless you sign and do not revoke this letter agreement. (See Paragraph 12 below
for what it means to revoke this letter agreement.)

 

1. Your last day of employment is [date]. You will receive your regular pay as a
full-time employee according to the Company’s regular payroll practices through
the Separation Date. You also will receive a payment in the amount of [$xx.xx],
less applicable taxes and payroll withholdings, for [# of hours] hours of
accrued [Paid Time Off or vacation, as applicable] (less any [PTO or vacation,
as applicable] between the date of this letter and the Separation Date).

 

2. Because of your separation from employment, your eligibility for the
Company’s employee benefit plans will end on the Separation Date.

 

3. In addition to the above payments, the Company is offering you the
opportunity to receive a lump sum [severance, if applicable] payment in the
amount of $(amount of payment) less applicable taxes and payroll withholdings,
in exchange for your signing this letter agreement and agreeing to its terms,
including the general release of claims contained in paragraph 7(a). This
payment would be paid in a lump sum within 15 days after this letter agreement
becomes effective (as described in paragraph 12).

 

4. You agree to keep confidential and not to publish or post on your own or to
disclose to any third party, including, but not limited to, newspapers, authors,
publicists, journalists, bloggers, gossip columnists, producers, directors,
media personalities, and the like, all confidential information relating to Carl
Icahn and his family, the Company and its affiliates, related, parent, and
subsidiary companies, and each of their officers, directors, employees and
clients, learned in the course of your employment with the Company. Furthermore,
you agree not to disparage, or otherwise discuss any information, relating to
Carl Icahn and his family, the Company and its affiliates, related, parent, and
subsidiary companies, and each of their officers, directors, employees, and
clients, with any third party, including, but not limited to, newspapers,
authors, publicists, journalists, bloggers, gossip columnists, producers,
directors, media personalities, and the like. You further agree to keep
confidential and not to disclose to any third party all confidential information
relating to the Company and its affiliates, related, parent, or subsidiary
companies, and each of their clients learned in the course of your employment
with the Company or any affiliate, related, parent, or subsidiary company.
Confidential Information includes all secret or confidential information,
knowledge or data, including, without limitation, trade secrets, sources of
supplies and materials, customer lists and their identity, customer information,
designs, production and design techniques and methods, identity of investments,
identity of contemplated investments, business opportunities, valuation models
and methodologies, processes, technologies, and any intellectual property
relating to the business of the Company or its affiliates, related, parent, or
subsidiary companies and their respective businesses. In addition, you agree to
keep the terms and conditions of this letter agreement confidential, except that
you may disclose the terms and conditions of this letter agreement to your
spouse or significant other, attorneys and financial and tax advisors. The
restrictions in this paragraph are subject to paragraph 15 below.

 

Confidential    



--------------------------------------------------------------------------------

5. This letter agreement is not intended to modify but rather is intended to
supplement the following agreements entered into between you and the Company
which remain in full force and effect; including, but not limited to, the
American Railcar Industries, Inc. Policy Statement on Securities Trades by
Company Personnel and the Confidentiality and Non-Disparagement Agreement and
Guidelines. In addition, you agree for a period of one year after this letter
agreement becomes effective that you will not directly or indirectly, in any
capacity, and will not assist directly or indirectly, in any capacity, any other
individual or entity to (A) hire or engage in any capacity any employee of the
Company (or any individual who was an employee of the Company within 12 months
of the date such hiring or engagement occurs) or solicit or seek to persuade any
employee of the Company to discontinue such employment, (B) solicit or encourage
any customer of the Company or independent contractor providing services to the
Company to terminate or diminish its relationship with them, or (C) seek to
persuade any customer (or any individual who was a customer of the Company
within 12 months of the date such solicitation or encouragement commences or
occurs, as the case may be) or prospective customer of the Company to conduct
with anyone else any business or activity that such customer or prospective
customer conducts or could conduct with the Company, or D) attempt to divert,
divert, or otherwise usurp any business opportunity or transaction that you
learned about during your employment with the Company. For purposes of this
paragraph 5, “in any capacity” includes, but is not limited to, as an employee,
independent contractor, volunteer, or owner.

 

6. You acknowledge that as of the Separation Date you have returned to the
Company any and all property, tangible or intangible, relating to its business
or the business of its parent companies, subsidiaries, affiliates and related
entities, which you possessed or had control over at any time, including but not
limited to Company-provided cell phones, keys, blackberries, personal computers,
credit cards, building access cards, computer equipment, files, documents and
software. You agree that all processes, technologies, and inventions, including
new contributions, improvements, ideas, discoveries, agreements, contracts,
trademarks, or trade names conceived, developed, invented, made, or found by you
alone or with other employees during the period of your employment by the
Company shall remain property of the Company.

 

7. (a) By signing this letter agreement, except as to the claims and rights
referred to in paragraphs 7(b) and 7(c) below, in consideration of the severance
payment provided for in paragraph 3, and other terms of this letter, you
voluntarily and knowingly release and forever discharge the Company, its
subsidiaries, parent, affiliates, and related entities, and each of their
employee benefit plans, and each of their shareholders, partners, directors,
members, officers, employees, trustees, administrators and fiduciaries, and each
of their successors and assigns, from any and all claims, demands, causes of
action, obligations, damages and liabilities of whatever kind, in law or equity,
by statute or otherwise (all collectively referred to as “Claims”), that can be
waived, whether known or unknown, asserted or unasserted, arising out of or
relating directly or indirectly in any way to your employment or termination of
employment or the terms and conditions of your employment with the Company or
any parent, subsidiary, affiliated, or related entity, including but not limited
to (i) Claims of discrimination, harassment, retaliation, or failure to
accommodate under any federal, state, or local law, without limitation, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
Sections 1981 through 1988 of Title 42 of the United States Code, the Americans
with Disabilities Act, the Equal Pay Act, the Older Workers Benefits Protection
Act, and the Genetic Information Non-Discrimination Act (as any such law was
enacted or amended); (ii) Claims under the Immigration Reform and Control Act;
(iii) Claims under the Uniformed Services Employment and Reemployment Rights
Act; (iv) Claims under the Employee Retirement Income Security Act of 1974
(excluding claims for vested benefits as set forth in paragraph 7(b) below);
(v) Claims regarding leaves of absence, including, but not limited to, Claims
under the Family and Medical Leave Act; (vi) Claims under the National Labor
Relations Act; (vii) Claims under the Sarbanes-Oxley Act or the Dodd-Frank Act;
(viii) Claims under the New York State Human Rights Law and the New York City
Human Rights Law; Claims under the Missouri Human Rights Act; the Missouri Wage,
Hours, and Dismissals Rights Law and similar local, state and federal laws;
(ix) Claims for breach of contract (express or implied), retaliation, wrongful
discharge, detrimental reliance, invasion of privacy, defamation, emotional
distress or compensatory and/or punitive damages; and (x) Claims for attorneys’
fees, costs, disbursements and/or the like. By signing below, you also
acknowledge that you cannot benefit monetarily or obtain other personal relief
from any Claims released in this paragraph 7(a) and that you have waived any
right to equitable relief that may have been available to you (including,
without limitation, reinstatement) with respect to any Claim waived in this
paragraph 7(a). Your signature below acknowledges the fact that you are
receiving a [severance, if applicable] payment you would otherwise not be
entitled to, that it is sufficient consideration for the waiver of Claims
herein, and that after the Separation Date you will not be entitled to receive
any other payments or benefits from the Company apart from the payments and
benefits described in this letter agreement.

 

Confidential    



--------------------------------------------------------------------------------

(b) By signing this letter agreement, you are not releasing claims that arise
after you sign this letter agreement; claims to enforce this letter agreement;
claims relating to the enforceability, meaning, or effect of this letter
agreement; claims or rights you may have to workers’ compensation or
unemployment benefits; claims for accrued, vested benefits under any employee
benefit plan of the Company in accordance with the terms of such plans and
applicable law; and/or claims or rights which cannot be waived by private
agreement.

(c) Additionally, by signing this letter agreement, you are not waiving your
right to file a charge with, or participate in an investigation conducted by,
any governmental agency, including, without limitation, the United States Equal
Employment Opportunity Commission (EEOC). Nevertheless, as set forth in
paragraph 7(a) above, you acknowledge that you cannot benefit monetarily or
obtain damages or equitable relief of any kind from or through any such charge
or any action commenced by a government agency or third party with respect to
claims waived in paragraph 7(a).

 

8. This letter agreement contains the entire understanding between you and the
Company with respect to the subject matter hereof, and supersedes any and all
prior agreements and understandings, whether written or oral, between or among
you, the Company or any of its parent companies, subsidiaries, affiliates and
related entities (other than the agreements, if any, referred to in the first
sentence of paragraph 5 above).

 

9. This letter agreement (a) is governed by the laws of the State of New York
applicable to agreements made and to be performed wholly within such state, and
as such will be construed under and in accordance with the laws of the State of
New York without regard to conflicts of law, and (b) may not be modified unless
evidenced by a writing signed by yourself and an authorized representative of
the Company.

 

10. Any unresolved dispute arising out of this letter agreement and the general
release contained in paragraph 7 shall be litigated in any court of competent
jurisdiction in the Borough of Manhattan in New York City; provided that the
Company may elect to pursue, without having to post any bond in connection
therewith, a court action to seek injunctive relief in any court of competent
jurisdiction to enforce any of its rights hereunder, including, without
limitation, to terminate the violation of any of its proprietary rights,
including but not limited to trade secrets, copyrights or trademarks as well as
the restrictions in paragraph 5. Each party shall pay its own costs and fees in
connection with any litigation hereunder.

 

Confidential    



--------------------------------------------------------------------------------

11. Waiver of Jury Trial. THE PARTIES HERETO AGREE TO WAIVE THE RIGHT TO A TRIAL
BY JURY. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY
EMPLOYEE, AND EMPLOYEE ACKNOWLEDGES THAT, EXCEPT FOR THE COMPANY’S AGREEMENT TO
LIKEWISE WAIVE ITS RIGHTS TO A TRIAL BY JURY (WHICH THE COMPANY HEREBY MAKES),
THE COMPANY HAS NOT MADE ANY REPRESENTATIONS OF FACTS TO INDUCE THIS WAIVER OF
TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. EMPLOYEE FURTHER
ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF
THIS WAIVER AND AS EVIDENCE OF THIS FACT SIGNS THIS AGREEMENT BELOW.

 

12.

You have 21 days from your receipt of this letter agreement to consider and
accept its terms, but may sign it at any time within the 21 day period up to and
including the 21st day after you receive it. If you decide to sign this letter
agreement, you will have seven days to revoke your decision by sending written
notice of revocation to the Company to [Name of Company Representative]
[Department] [Street Address] [Email Address]. Such notice must be postmarked
(if by letter) or received (if by email) by the close of business on the seventh
day after you sign this letter agreement. Provided you do not revoke your
decision, this letter agreement will become effective on the eighth day after
you sign it. We encourage you to speak with an attorney before signing this
letter agreement.

 

13. By signing this letter agreement, you agree that you are signing it
voluntarily of your own free will, that you have had 21 days within which to
consider its terms and to consult with an attorney, and that you understand and
agree to its terms.

 

14. If any paragraph or part or subpart of any paragraph in this letter
agreement or the application thereof is construed to be overbroad and/or
unenforceable, then the court making such determination shall have the authority
to narrow the paragraph or part or subpart of the paragraph as necessary to make
it enforceable and the paragraph or part or subpart of the paragraph shall then
be enforceable in its/their narrowed form. Moreover, each paragraph or part or
subpart of each paragraph in this letter agreement is independent of and
severable (separate) from each other. In the event that any paragraph or part or
subpart of any paragraph in this letter agreement is determined to be legally
invalid or unenforceable by a court and is not modified by a court to be
enforceable, the affected paragraph or part or subpart of such paragraph shall
be stricken from the letter agreement, and the remaining paragraphs or parts or
subparts of such paragraphs of this letter agreement shall remain in full, force
and effect.

 

15. Nothing in this letter agreement is intended to preclude you from providing
truthful information about your employment or this letter agreement to any
government agency or in any sworn testimony.

 

Understood and Agreed to by:

 

James Cowan Date executed:             , 20    

 

Confidential    